DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 18 October 2022 is acknowledged.
Claims 13-24 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the product” and “the total product.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ojo (US 9,920,260) in view of Miller (US 5,135,638).
With respect to claims 1-6 and 9, Ojo discloses a molecular sieve belonging to the ZSM-48 family of zeolites (see Ojo, column 3, lines 1-3), wherein the molecular sieve comprises a silicon oxide to aluminum oxide mole ratio of 40 to 220 (see Ojo, column 3, lines 13-14), at least 70% polytype 6 of the total ZSM-48-type material in the molecular sieve (see Ojo, column 3, lines 17-18), an additional EUO-type molecular sieve phase in an amount between 0 and 3.5 percent by weight of the total molecular sieve (see Ojo, column 3, lines 26-29); wherein the molecular sieve has a morphology characterized as polycrystalline aggregates comprising crystallites collectively having an average aspect ratio of between 1 and 8 (see Ojo, column 3, lines 30-34).  The molecular sieve may further comprise palladium or platinum (see Ojo, column 8, lines 36-38).
Ojo does not explicitly disclose wherein the molecular sieve additionally comprises magnesium.
However, Ojo discloses wherein the molecular sieve may be used for wax isomerization (dewaxing) (see Ojo, column 8, lines 43-44; and claims 16 and 17) and may comprise a Group 2 element (see Ojo, column 5, lines 51-52); the Group 2 element being present at a ratio of 0.05 to 1.0 with respect to silicon dioxide (see Ojo, Table 1).  In this regard, Miller discloses a molecular sieve catalyst useful for isomerizing a waxy feed (see Miller, column 1, lines 10-17), wherein a magnesium component (Group II metal) is incorporated therein for the purpose of increasing selectivity for isomerization over cracking (see Miller, column 13, lines 29-33).
Therefore, the person having ordinary skill in the art would have been motivated to modify the molecular sieve of Ojo to incorporate magnesium as the Group 2 element, such modification increasing selectivity for isomerization, e.g. when used for wax isomerization.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the molecular sieve of Ojo as described above because Ojo and Miller are both directed to molecular sieves that may be used for wax isomerization (dewaxing).
With respect to claims 7 and 8, the claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Here, the record is devoid of any unobvious difference in the claimed molecular sieve per se over that of Ojo.  This is especially true given the substantial overlap of Ojo’s disclosure with the claimed molecular sieve as discussed supra at paragraph 11.
With respect to claims 10-12, inasmuch as Ojo discloses substantially the same molecular sieve recited in the claims (see discussion supra at paragraph 11), then the molecular sieve of Ojo would necessarily (inherently) exhibit the same characteristics of that claimed, including ammonia desorbing and FTIR vibrational modes.  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject matter not shown in the prior art does not possess the characteristics relied upon.  See MPEP § 2112(V) (citing In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771